        Case 2:20-cv-00511-SM-MBN Document 61 Filed 01/22/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    WEST NAPOLEON OFFICE                                            CIVIL ACTION
    BUILDING, LLC,
        Plaintiff

    VERSUS                                                          NO. 20-511

    INFUSION PARTNERS, LLC, ET AL.,                                 SECTION: “E” (5)
        Defendants


                                ORDER AND REASONS

        Before the Court is Plaintiff’s Motion to Appeal/Review the Magistrate Judge’s

Decision.1 On November 12, 2020, the Magistrate Judge issued an Order and Reasons2

granting Plaintiff’s motion to withdraw deemed admissions of fact3 and Plaintiff’s motion

for leave to file out-of-time witness and exhibit lists and expert report.4 The Magistrate

Judge sets out the facts of the case, noting Plaintiff’s failure to abide by the deadlines

regarding discovery and the filing of witness and exhibit lists and expert reports.5 In

considering the Plaintiff’s motion for leave to file out-of-time witness and exhibit list and

expert report6 and Plaintiff’s motion to withdraw deemed admissions,7 the Magistrate

Judge states “denying the present motion[s] would very likely result in dismissal of

Plaintiff’s claims for purely procedural reasons, a result disfavored in the law.”8 The

Magistrate Judge therefore granted Plaintiff’s motions, but cautioned “Plaintiff’s (or its

counsel’s) neglect will not be without consequences.”9 Plaintiff’s failure to abide by the


1 R. Doc. 54.
2 R. Doc. 47.
3 R. Doc. 27.
4 R. Doc. 23.
5 R. Doc. 47.
6 R. Doc. 23.
7 R. Doc. 27.
8 R. Doc. 47 at 4.
9 Id. at 5.


                                             1
       Case 2:20-cv-00511-SM-MBN Document 61 Filed 01/22/21 Page 2 of 3




Court’s Scheduling Order caused Defendants to file a motion for summary judgment

based on the default admissions that resulted from the Plaintiff’s failure, as well as an

opposition memorandums10 to Plaintiff’s motions.

        In his Order and Reasons, the Magistrate Judge granted both of Plaintiff’s motions,

allowing Plaintiff and its counsel to cure serious, case-ending deficiencies.11 The

Magistrate Judge also determined that, as sanctions for Plaintiff’s failure to comply with

the Court’s Scheduling Order, Plaintiff was to pay $7,500 in reasonable attorneys’ fees to

Defendants.12 On November 30, 2020, Plaintiff filed the instant motion for appeal/review

of the Magistrate Judge’s decision.13

                                          LAW AND ANALYSIS

        The Fifth Circuit has ruled that a magistrate judge’s imposition of discovery

sanctions, including attorneys’ fees, is a non-dispositive matter which is to be reviewed

by a district court under a “clearly erroneous” standard of review, as set forth in 28 U.S.C.

§ 636(b)(1)(A) and Federal Rule of Civil Procedure 72(a).14 The “clearly erroneous”

standard requires that a court affirm the decision of a magistrate judge unless “on the

entire evidence [the Court] is left with a definite and firm conviction that a mistake has

been committed.”15

        In this case, Plaintiff has not pointed to any mistakes made by the Magistrate

Judge.16 Plaintiff admits there was a violation of the Court’s Scheduling Order, and




10 R. Doc. 37, 38.
11 R. Doc. 23, 27.
12 R. Doc. 47.
13 R. Doc. 54. Defendants filed an opposition at R. Doc. 57.
14 Blair v. Sealift, Inc., 848 F.Supp. 670, 678 (E.D. La. 1994) (citing Merritt v. International Broth. of

Boilermakers, 649 F.2d 1013, 1018 (5t h Cir. 1981).
15 U.S. v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).
16 R. Doc. 54-1.


                                                    2
        Case 2:20-cv-00511-SM-MBN Document 61 Filed 01/22/21 Page 3 of 3




suggests that, because the mistake was not willful or in bad faith, the sanctions imposed

are disproportionate and represent an abuse of discretion.17 Plaintiff confuses the correct

standard applied when reviewing a Magistrate Judge’s imposition of discovery

sanctions—the standard is not abuse of discretion.18 The correct measure is the “clearly

erroneous” standard of review. The Plaintiff failed to show the Magistrate Judge

committed a mistake in his Order and Reasons, as required by the applicable “clearly

erroneous” standard of review. Plaintiff provides no evidence the Magistrate Judge clearly

erred in imposing sanctions for Plaintiff’s failure to comply with the Court’s Scheduling

Order. After a review of the record, the Court is not left with a definite and firm conviction

that a mistake has been committed by the Magistrate Judge. Accordingly, the Court,

giving the Magistrate Judge’s decision the deferential review mandated by the “clearly

erroneous” standard, affirms the sanctions awarded.

                                         CONCLUSION

        IT IS ORDERED that the Magistrate Judge’s Order and Reasons19 is

AFFIRMED.

        New Orleans, Louisiana, this 22nd day of January, 2020.


                        _____________________________
                                SUSIE MORGAN
                        UNITED STATES DISTRICT JUDGE




17 Id. at 3.
18 Id.
19 R. Doc. 47.


                                              3
